Citation Nr: 0418691	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  99-04 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a personality 
disorder with obsessive and schizotypal features.

2.  Entitlement to a higher rating for postoperative 
residuals of left eye keratoconus for the period from April 
1, 1997, to May 1, 1998, including the question of an 
extension of a temporary total disability rating based on the 
need for convalescence beyond March 31, 1997.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to June 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
RO that increased a rating from 30 to 40 percent for service-
connected postoperative residuals of left eye keratoconus, 
effective April 1, 1997.  The RO also denied a claim of 
entitlement to an extension of a temporary total disability 
rating based on the need for convalescence due to treatment 
for service-connected postoperative residuals of left eye 
keratoconus beyond March 31, 1997.  The veteran ultimately 
disagreed with the 40 percent rating assigned for the period 
from April 1, 1997, and May 1, 1998, and the Board has 
limited the issue accordingly.

This matter also comes before the Board on appeal from a June 
1999 rating decision by the RO that denied a claim of 
entitlement to service connection for a personality disorder 
with obsessive and schizotypal features.

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge (VLJ) in January 2004.


REMAND

In the instant case, the Board finds that a remand is 
required with respect to the issue of entitlement to service 
connection because it appears that there may be certain 
medical records that should be associated with the claims 
file.  When the veteran testified in January 2004, he stated 
that he had last sought psychiatric treatment from Dr. S.E. 
in July 2003.  A review of the record reveals that treatment 
records from Dr. S.E. have not been obtained.  These records, 
if available, may be pertinent and should be sought.

Moreover, it appears that the veteran may have been granted 
entitlement to monthly Social Security Administration (SSA) 
disability benefits.  There are references noted in the VA 
treatment records mentioning the veteran's SSA disability 
benefits as a result of his psychiatric disabilities although 
there is no formal notice letter in the claims file.  
Consequently, it is unclear whether the veteran has received 
a Social Security award based on the disability for which he 
now claims service connection.  In order to ensure that his 
claim is adjudicated on the basis of a complete evidentiary 
record, any SSA award letter, if any, and associated evidence 
should be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).

The Board also finds that further development of the medical 
opinion evidence is appropriate because the veteran has 
claimed that he developed his personality disorder as a 
result of his service-connected left eye or skin disability.  
In this regard, the Board notes that service connection may 
be granted for a disability that results from disease or 
injury incurred in or aggravated by service, or for 
disability that is proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2003).  Notwithstanding the 
absence of a direct relationship, there are instances when a 
non-service-connected disorder may be aggravated by a 
service-connected disability.  In such instances, a claimant 
is to "be compensated for the degree of disability (but only 
that degree) over and above the degree of disability existing 
prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

Based on a review of the evidence of record, it is unclear 
whether the veteran has any personality disorder that is due 
to or has been aggravated by service-connected postoperative 
residuals of left eye keratoconus or folliculitis.  In this 
regard, the Board finds that further evidentiary development 
is necessary to obtain more definitive evidence on these 
points.  Moreover, the record now contains variously 
diagnosed psychiatric disabilities including anxiety and 
depression.  Therefore, to satisfy VA's duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
direct and secondary service connection claims, a VA 
examination is necessary.  38 C.F.R. § 19.9 (2003).

The Board further finds that clarification of the RO's action 
described in a May 2003 rating decision is necessary prior to 
addressing the issue of entitlement to a higher rating for 
service-connected postoperative residuals of left eye 
keratoconus for the period from April 1, 1997, to May 1, 
1998.  By the May 2003 decision, the RO appears to have found 
that there was clear and unmistakable error (CUE) in the 
April 1998 rating decision, which decision the veteran had 
already appealed, and which had granted a 40 percent rating 
for service-connected left eye disability from April 1, 1997.  
This putative reduction was reported in a May 23, 2003, 
supplemental statement of the case; however, in a May 27, 
2003, notification letter to the veteran, the RO stated that 
it had merely "propose[d] to reduce the prior evaluation" 
for left eye disability from 40 to 30 percent.  The RO 
informed the veteran that if the RO did not receive 
additional evidence within 60 days, the RO would reduce the 
evaluation.  The record indicates that, within 60 days of the 
May 27, 2003, notification letter, the veteran's 
representative submitted a statement in which the 
representative asked the RO to re-consider this issue.  This 
statement was received in July 2003.

The Board finds that it is unable to address the issue before 
it - whether the veteran is entitled to a rating higher than 
40 percent for service-connected postoperative residuals of 
left eye keratoconus for the period from April 1, 1997, to 
May 1, 1998 - because the RO may have in fact already reduced 
the 40 percent rating to 30 percent from April 1, 1997.  If 
so, the reduction changes the issue on appeal from 
entitlement to a rating greater than 40 percent to 
entitlement to a rating greater than 30 percent.  In other 
words, the RO appears to have taken additional adverse action 
by its May 2003 decision on the very question already on 
appeal before the Board.  Clarification of this is required, 
especially if the May 27 letter is accurate, and the RO has 
merely proposed a reduction.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims 
file and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) are 
fully complied with and satisfied to 
the extent required by law.  See 
Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The veteran should 
be specifically told of what is yet 
required of him to substantiate his 
claims for an increased rating and 
for service connection, and of the 
information or evidence that VA will 
yet obtain with respect to his 
claims.  38 C.F.R. § 3.159 (2003).  
He should be specifically informed 
that he should submit any evidence 
in his possession that pertains to 
either claim on appeal.  Id.

2.  The RO should ask the veteran to 
identify all VA and non-VA health 
care providers where he has received 
treatment for eye or psychiatric 
problems that are not already of 
record, including records from Dr. 
S.E. as identified at the February 
2004 Board hearing.  The RO should 
ensure that all pertinent records of 
private or VA treatment are procured 
for review.  The RO should assist 
the veteran in obtaining evidence by 
following the procedures set forth 
in 38 C.F.R. § 3.159 (2003).  If 
records sought are not obtained, the 
RO should notify the veteran of the 
records that were not obtained, 
explain the efforts taken to obtain 
them, and describe further action to 
be taken.  He should be given 
opportunity to provide the records.

3.  The RO should obtain the SSA 
award determination letter and any 
medical records relied upon.

4.  After obtaining the records 
identified by the veteran in 
paragraph 2, the RO should schedule 
the veteran for a VA psychiatric 
examination to determine the nature 
and etiology of any personality 
disorder.  The claims file, along 
with all additional evidence 
obtained pursuant to the 
instructions above, must be made 
available to and reviewed by the 
examiner.  

The examiner should determine 
the nature and probable 
etiology of any currently 
diagnosed personality disorder.  
The veteran's history, current 
complaints, and examination 
findings must be considered in 
detail by the examiner.  
Opinions must include comment 
on whether the service-
connected postoperative 
residuals of left eye 
keratoconus or service-
connected folliculitis has 
caused or made worse any 
personality disorder.  If 
service-connected disability is 
found to have made worse any 
psychiatric disability, the 
degree of worsening caused by 
service-connected should be 
described in detail, if 
possible.  The rationale for 
the examiner's opinion(s) 
should be explained in detail.  

5.  The RO should ensure that the 
examination report complies with 
this remand, especially with respect 
to the instructions to provide 
medical opinions.  If the report is 
insufficient, it should be returned 
to the examiner for necessary 
corrective action, as appropriate.

6.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA 
implementing regulations.  

7.  After complying with the notice 
and duty-to-assist provisions of the 
VCAA regulations, the RO should 
address the claims on appeal.  This 
should include clarification of the 
status of the issue of entitlement 
to a higher rating for service-
connected postoperative residuals of 
left eye keratoconus from April 1, 
1997, to May 1, 1998, including the 
question of an extension of a 
temporary total disability rating.  
(Whether a reduction was proposed as 
suggested by a May 27, 2003, letter 
to the veteran, or effectuated as 
suggested by a May 23, 2003, 
supplemental statement of the case 
(SSOC) sent to the veteran.)  If any 
benefit sought remains denied, a 
SSOC should be issued.  
Additionally, if the veteran does 
not appear for the scheduled 
examination, the SSOC should 
specifically refer to 38 C.F.R. 
§ 3.655 (2003).  The SSOC should 
contain, among other things, a 
summary of the evidence received 
since the statement of the case 
(SOC) was issued in January 1999 and 
SSOC was issued in May 2003.  
38 C.F.R. § 19.31 (2003).  The 
veteran should be afforded an 
opportunity to respond.

After the expiration of the period allowed for response, the 
case should be returned to the Board.  The appellant need 
take no action at this point, but he has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The RO should act on these claims in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003), (to be 
codified at 38 U.S.C. §§ 5109B, 7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

